Bliss and Heffernan, JJ. (dissenting).
We are convinced that the Public Service Commission is justified in determining the simple question presented by this record without valuing all the land and buildings owned by the company throughout the entire State and all its property which it uses in furnishing telephone service. To hold as petitioner asks us to do would mean that the *434Commission could never determine the reasonableness of any charge whatever for the use of telephone equipment without appraising every bit of property used by the company for telephone service. Prom a practical standpoint the Commission should not be compelled to conduct a general rate investigation upon this complaint which involved one class of service only and which was not furnished to the subscribers as a whole. So long as the rate upon this particular item of service is reasonable and not confiscatory it cannot adversely affect the general rate structure and be the cause of rendering such general rate structure confiscatory. The inadequacy in the general rate structure lies in another direction.
Determination annulled, with fifty dollars costs and disbursements, and matter remitted to the Public Service Commission.